Citation Nr: 0803771	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  03-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a fracture and removal of sesamoid 
bone of the left foot.

2.  Entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, E.W.

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1981 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In November 1996, the RO denied entitlement to an 
increased evaluation for the left foot disability.  In June 
2003, the RO denied entitlement to service connection for 
gouty arthritis.  In January 2005, the Board remanded the 
issues of an increased evaluation for residuals of a left 
foot fracture, and service connection for gouty arthritis, 
for further development.  Specifically, the Board requested 
the incorporation of outstanding medical records that were 
not associated with the claims file, Social Security 
Administration (SSA) records, and a VA foot examination.  In 
October 2005, the Appeals Management Center (AMC) in 
Washington, DC, increased the veteran's rating for residuals 
of a left foot fracture to 30 percent disabling, effective 
March 12, 2003 (date of claim).

In February 2004, the veteran appeared before the undersigned 
Veterans Law Judge to present testimony on the issues on 
appeal.  


FINDINGS OF FACT

1.  The veteran's residuals of a fracture and removal of 
sesamoid bone of the left foot are not manifested by actual 
loss of use of the left foot.

2.  The veteran has a current diagnosis of gouty arthritis 
which resulted from an in-service injury.  


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 30 
percent for residuals of a fracture and removal of sesamoid 
bone of the left foot have not been met. 38 U.S.C.A. § 1155 
(West 2002 & West Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2007).

2.  Gouty arthritis, as secondary to the residuals of a 
fracture and removal of sesamoid bone of the left foot, was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall considerations

As was noted in the Introduction, this case was remanded by 
the Board in January 2005.  The remand required that the 
veteran's outstanding medical and SSA records be obtained.  
Once those records were associated with the claims file, a VA 
foot examination was to be conducted in order to assess the 
veteran's current level of disability.  Finally, the agency 
of original jurisdiction was to readjudicate the veteran's 
claim.  

Pursuant to the Board's remand instructions, medical records 
and SSA records were obtained and associated with the claims 
file.  Further, the veteran was scheduled for a VA 
examination.  That examination was conducted in September 
2005.  The veteran's claim was re-adjudicated by the AMC in 
an October 2005 rating decision and supplemental statement of 
the case.  

Thus, the Board's remand instructions were complied with.  
See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].




Fenderson considerations

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999), is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability, such 
as this one, and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  


Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002);  see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2003 informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA. The March 2003 letter also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  An updated VCAA notification letter, 
sent in May 2003, notified the veteran that a reply was 
needed.  The veteran was encouraged to submit any relevant 
medical records (including dates of any VA treatment) or lay 
evidence in his possession that related to his claim for an 
increased rating.  

Included with the May 2003 letter were copies of VA Form 21-
4142, Authorization and Consent to Release Information.  The 
Board notes that the letter stated: "As we consider your 
claim, you may submit evidence showing that your service-
connected residuals of a fracture and removal of sesamoid 
bone of the left foot has increased in severity.  This 
evidence may be a statement from your doctor, containing the 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examinations and tests.  
You may also submit statements from other individuals who are 
able to describe from there knowledge and personal 
observations in what manner your disability has become 
worse."  This request complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue as to the issue of 
service connection for gouty arthritis, and elements (1), 
(2), and (3) are not at issue with respect to the veteran's 
increased rating claim.  With respect to elements (2), (3), 
and (4), the veteran has been amply informed of the 
requirements for service connection and for an increased 
disability rating in various communications from the RO, 
including a letter dated January 2005.  Concerning element 
(5), because the Board has concluded that the preponderance 
of the evidence is against assigning a higher rating, the 
matter of an effective date to be assigned therefore is moot, 
and no further notice is needed.

Further, the veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Instead, he has 
identified and submitted additional evidence in support of 
his claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. In particular, the RO has obtained the 
veteran's service medical records, VA medical records, and 
SSA records.   

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in June 2003 
and September 2005, the latter pursuant to the Board's 
January 2005 remand instructions.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's disability since he was last 
examined.  There is no rule as to how current an examination 
must be, and the Board concludes that the examinations now of 
record in this case are adequate upon which to base a 
decision.  See Palczewski v. Nicholson, 21 Vet. App. 174 
(2007) [another VA examination is not warranted based on the 
mere passage of time].  

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the VCAA. No further actions need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007). The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his veterans service 
organization, which had provided argument on his behalf, 
including his Board hearing in February 2004.  Accordingly, 
the Board will proceed to a decision.


Relevant law and regulations

Service connection - in general

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).





Disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has 
also recently held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  Therefore, although the Board has thoroughly reviewed 
all evidence of record, the more critical evidence consists 
of the evidence generated during the appeal period.


Specific rating criteria

The veteran's foot disability has been rated under Diagnostic 
Code (DC) 5284, for foot injuries.  According to this DC, 
evidence of moderate residuals of a foot injury warrants the 
assignment of a 10 percent disability rating.  The next 
higher evaluation of 20 percent requires evidence of 
moderately severe residuals of a foot injury.  The highest 
rating allowable pursuant to this diagnostic code, 30 
percent, requires evidence of severe residuals of a foot 
injury.  Actual loss of use of the foot will be evaluated as 
40 percent disabling.  38 C.F.R. § 4.71a, Note following 
Diagnostic Code 5284.

The words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 
4.6 (2006).

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Arthritis due to trauma is rated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is non-compensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Lay evidence

As to statements made by the veteran in regard to his 
disability, it is noted that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his foot disability are not 
competent, at least as to the measurable level of impairment 
that must be provided by the appropriate testing for VA 
rating purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In other words, even though the veteran is competent 
to report that he has foot pain, he is not competent to state 
the level of functional loss required for evaluation under 
the VA Rating Schedule.


Analysis

Service Connection - Gouty Arthritis, left foot

The veteran first reported foot pain in November 1987.  A 
fracture of the sesamoid bone, left foot, was noted, and a 
cast was ordered.  In January 1988, an arthritis survey 
revealed an unusually high level of uric acid.  The veteran 
was diagnosed with fibular sesamoiditis, left foot, status 
post fracture, fibular sesamoid, and he underwent corrective 
surgery in September 1988.  The fibular sesamoid was excised, 
but a question arose as to the veteran's uric acid level.  In 
October 1988, it was noted that a uric acid value of 8.7 was 
noted, higher than the normal value of 7.  The examiner 
suggested that the veteran should be followed for the 
probability of gout, and that the veteran's symptoms had 
increased due to the gouty situation.

In May 1990, the veteran continued to report pain in the 
surgical area.  At that time, his examiner reported a 
degenerative process in the surgical area as a result of the 
initial injury.  The examiner stated that he did not foresee 
any long-term disability, and opined that the condition 
should not interfere with the veteran's future activities.

In April 1991, the veteran was seen for increased pain and 
swelling of the left foot.  He was diagnosed with gout at 
that time.

The veteran was afforded a VA examination in June 2003.  At 
that time, his prior diagnosis of gouty arthritis was noted.  
The veteran complained of periods of severe left foot pain.  
The examiner diagnosed the veteran with degenerative 
arthritis, a stasis ulcer, and chronic soft tissue swelling 
of the left foot.  However, gouty arthritis was not noted at 
that time.

Following a September 2005 VA examination, the veteran was 
diagnosed with moderate degenerative joint disease (DJD), 
chronic foot pain associated with the removal of the sesamoid 
bone, and peroneal palsy of the left foot.  The examiner 
stated that the veteran had no sign of gouty arthritis at the 
time of the examination.  His uric acid value was 7.  
However, the examiner noted that his uric acid value was 8 in 
February 2005, and that the veteran's condition of gouty 
arthritis was at least as likely as not related to his 
service-connected left foot disability.

In a recent decision, the Court held that the requirement of 
a current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet.App. 319, 312 (2007).  Therefore, a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  Id.  Accordingly, the Board concludes that the 
veteran has a current diagnosis of gouty arthritis, even 
though symptoms were absent at the time of his most recent VA 
examination

Because the veteran was diagnosed with gout while in service, 
and because his current diagnosis of gouty arthritis is 
proximately due to, or the result of, his service-connected 
residuals of a fracture and removal of sesamoid bone, left 
foot, service connection for gouty arthritis is warranted.  
Although an extended period of time elapsed between his 
initial diagnosis in service and his September 2005 VA 
examination, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).


Increased rating - Residuals of a fracture and removal of 
sesamoid bone, left foot

Schedular rating

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an evaluation in excess of 30 percent for the veteran's 
left foot disability.  Review of the pertinent evidence 
reveals that the veteran's left foot disability is manifested 
by accentuated curvature so that the toes point medially.  
The veteran was not able to evert and invert his left foot.  
Chronic edema and subjective weakness of the left foot was 
also noted, along with pain in the distal area. However, the 
motion of the left foot was not painful.  As noted above, 
during his most recent VA examination, the veteran was 
diagnosed with moderate degenerative joint disease (DJD), 
gouty arthritis, chronic foot pain associated with the 
removal of the sesamoid bone, and peroneal palsy of the left 
foot.  See VA examination report, September 2005.

The Board has evaluated the veteran's left foot disability 
under all other potentially-applicable diagnostic codes to 
determine whether he can be rated higher than 30 percent.  
Although x-ray evidence notes the veteran has degenerative 
arthritis of the left foot, as well as peroneal palsy, the 
maximum rating under Diagnostic Code 5284 is 30 percent, 
except in cases of total loss. Because degenerative arthritis 
has already been taken into account in the veteran's current 
rating (See Rating Decision of October 2005), a separate 
rating under DC 5003 is not for application.  

Moreover, the veteran has never been found to have acquired 
flatfoot, weak foot, claw foot (pes cavus), hallux rigidus, 
hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones. Therefore, Diagnostic Codes 5276 to 5278 
and 5280 to 5283 are not for application in this case. 

The September 2005 VA examination report noted that the 
veteran reported pain in the distal area of the left foot.  
However, the examiner noted that the motion of the left foot 
was not painful.  No tenderness in the heel was reported, but 
the veteran's lateral aspect of the left foot and distal area 
of the left foot, over the third, fourth , and fifth toes, 
were tender.  While the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Regulations 
concerning functional loss are not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the veteran's situation.  See VAOPGCPREC 36- 97 (holding 
that consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received 
less than the maximum evaluation" under Diagnostic Code 
5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(Court concluded that remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion).  Therefore, because 
functional loss is already being compensated, and because the 
veteran is receiving the maximum schedular evaluation without 
actual loss of use, an increased disability rating based on 
functional loss is not available.

As noted previously, in order for the veteran to receive a 
disability rating in excess of 30 percent, actual loss of use 
must be demonstrated.  At the time of his most recent VA 
examination, the veteran walked with a limping gait with more 
weight on the right foot than the left.  Chronic edema and 
subjective weakness was noted, but the motion of the left 
foot was not painful.  Alhtough the veteran was not able to 
evert and invert the left foot, but he was able to walk, 
albeit slowly, with the assistance of a cane.  Therefore, 
actual loss of use of the left foot has not been 
demonstrated.  Accordingly, for the reasons and bases set 
forth above, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected left foot disability warrants an evaluation in 
excess of 30 percent, and there is no doubt to be resolved. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 
See 38 C.F.R. § 3.321(b)(1) (2007).

The RO has not adjudicated the matter of the veteran's 
entitlement to an extraschedular rating, and the veteran has 
never raised the matter of his entitlement to an 
extraschedular rating.  Moreover, the veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual. Accordingly, the 
matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

Hart consideration

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The issue at hand is that of an initial, increased disability 
rating for his now-service-connected disability.  A 30 
percent rating has been assigned from March 12, 2003 (date of 
claim).  

After a careful review of the record, the Board can find no 
evidence to support a finding that the veteran's disability 
was more or less symptomatic during the entire period.  
Accordingly, there is no basis for awarding the veteran a 
disability rating other than the currently-assigned 
percentage.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a fracture and removal of sesamoid bone of 
the left foot is denied.

Entitlement to service connection for gouty arthritis, as 
secondary to residuals of a fracture and removal of sesamoid 
bone of the left foot, is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


